 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:14-cv-0709 KJM DB
12                          Plaintiff,
13             v.                                       ORDER
14    KARL VUONG, et al.,
15                          Defendants.
16
             Pursuant to Local Rule 302(c)(11), defendant Karl Vuong’s judgment debtor examination
17
     is scheduled before the undersigned on February 15, 2019. (ECF No. 90.) On February 12, 2019,
18
     plaintiff filed a motion to continue the judgment debtor examination to May 17, 2019, to allow
19
     plaintiff to effect service on the judgment debtor. (ECF No. 93.) Good cause appearing,
20
     plaintiff’s request will be granted.
21
             Accordingly, IT IS HEREBY ORDERED that:
22
             1. Plaintiff’s February 12, 2019 motion to continue (ECF No. 93) is granted; and
23
             2. The February 15, 2019 judgment debtor examination is continued to Friday, May 17,
24
     2019, at 9:30 a.m., at the United States District Court, 501 I Street, Sacramento, California, in
25
     Courtroom No. 27, before the undersigned.
26
     Dated: February 13, 2019
27
     DLB:6
28   DB/orders/orders.civil/johnson0709.jde.cont.ord
                                                       1
